104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Morris COCHRAN, a/k/a Michael The Archangel,Plaintiff-Appellant,v.Jesse BROWN, Secretary of Veteran Affairs;  MichaelBosworth, Assistant District Counsel;  UnitedStates of America, Defendants-Appellees.
No. 96-6575.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1996.Decided Dec. 24, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-96-70-5-H)
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Robert Morris Cochran, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
PER CURIAM:


1
Robert Morris Cochran, a North Carolina inmate, appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record, and we conclude that the district court's dismissal of Cochran's complaint as frivolous was not an abuse of its discretion.  Accordingly, we affirm on the reasoning of the district court.  Cochran v. Brown, No. CA-96-70-5-H (E.D.N.C. Mar. 19, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED